      Case 1:17-cv-00146-JRH-BKE Document 145 Filed 12/16/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION




BRO T. HESED-EL,
Administrator Trustee,


       Plaintiff-Appellant,
                                         Case No. CV 1:17-146
vs.

                                         Appeal No. 19-1223
COURTNEY MCCORD,
Individual and Official
Capacity, VERA BULTER,
Individual and Official
Capacity, CITY OF AUGUSTA-
RICHMOND COUNTY,


       Defendants-Appellees




                                 ORDER




       The appeal in the above-styled action having been AFFIRMED by

the United States Court of Appeals for the Eleventh Circuit,

       IT IS HEREBY ORDERED that the order of the United States Court

of Appeals for the Eleventh Circuit is made the order of this

Court.


       SO ORDERED, this                day of December 2020.




                                    H0N^^«^B4iE-^. B^l^f)AL HALL, CHIEF JUDGE
                                    united/states DISTRICT COURT
                                         fERN DISTRICT OF GEORGIA
